2018 IL App (1st) 151307

                                            No. 1-15-1307

                                  Modified opinion filed May 3, 2018


                                                                             FOURTH DIVISION

                                                 IN THE


                                 APPELLATE COURT OF ILLINOIS


                                           FIRST DISTRICT



     THE PEOPLE OF THE STATE OF                       )      Appeal from the Circuit Court
     ILLINOIS,                                        )      of Cook County.
                                                      )
          Plaintiff-Appellee,                         )
                                                      )
          v.                                          )      No. 11 CR 15655
                                                      )
     DARIONTE JONES,                                  )      The Honorable
                                                      )      Michele McDowell Pitman,
          Defendant-Appellant.                        )      Judge, presiding.



          JUSTICE GORDON delivered the judgment of the court, with opinion.
          Presiding Justice Burke and Justice McBride concurred in the judgment and opinion.


                                             OPINION

¶1             After a bench trial, defendant Darionte Jones was found guilty of one count of

       predatory criminal sexual assault and sentenced to 10 years in the Illinois Department of

       Corrections (IDOC). The conviction stems from the sexual assault of a 12-year-old victim on

       August 30, 2011, when defendant was 17 years old. On appeal, defendant does not challenge

       the sufficiency of the evidence against him.

¶2             Defendant claims (1) that his trial counsel was ineffective for failing to move to

       dismiss the charges against him after the State allegedly failed to bring him to trial within the
     No. 1-15-1307


        period required by section 103-5(a) of the Code of Criminal Procedure of 1963 (Speedy Trial

        Act) (725 ILCS 5/103-5(a) (West 2012)); (2) that, as applied to defendant, the statute

        governing predatory criminal sexual assault is harsh and violates the cruel and unusual

        punishment clause of the eighth amendment, as well as the proportionate penalties clause;

        and (3) that the trial court abused its discretion by sentencing defendant to 10 years, in light

        of the fact that he was 17 years old at the time of the offense, had only one prior juvenile

        adjudication for a nonviolent offense, and expressed remorse at sentencing.

¶3              For the following reasons, we affirm his conviction and sentence.

¶4                                            BACKGROUND

¶5              On this appeal, defendant does not raise any claims concerning any of the evidence

        introduced at trial, or the sufficiency of the evidence, or any arguments made by the State

        concerning the evidence. Thus, we provide below only the facts needed to understand the

        claims before us.

¶6              At trial, the State’s evidence showed that defendant, who was a school friend of the

        victim’s sister, knocked on the door of the victim’s home and the victim let him in. The 12­

        year-old victim returned to her bedroom to continue watching “Sponge Bob” on television

        when defendant entered, sat down next to her on the bed, and began kissing her. After the

        victim told him to stop, he pushed her back on the bed, laid on top of her, and pulled down

        her pants and underwear. His penis then made contact with her vagina. 1 When the victim

        heard the door open, she observed defendant run into the closet holding his clothes. When the

        victim’s sister walked into the bedroom, the sister observed the victim on the bed without


            1
             As we note later when we describe the trial court’s factual findings, the trial court found that
     defendant’s penis made contact with the victim’s vagina but that the State had failed to prove beyond a
     reasonable doubt that it intruded into the vagina.
                                                        2

       No. 1-15-1307


          pants or underwear and found defendant in the closet wearing a shirt but no pants. The sister

          told him to leave and he did. The sister then told their mother what happened, and the next

          day the mother and sister told the victim’s father who took the victim and her sister to the

          police station. Three days after the attack, a nurse examined the victim and observed, during

          the genital exam, redness, irritation, and a microabrasion, which was consistent with sexual

          assault. A sexual assault kit was performed and was negative for the presence of semen.

¶7               As noted, the trial court found defendant guilty of one count of predatory criminal

          sexual assault of a child. Prior to announcing the verdict, the trial court made specific

          findings of fact, including that “the State has not presented enough evidence for proof

          beyond a reasonable doubt” (1) that “the defendant committed an intrusion of his penis into

          the vagina” of the victim, (2) that “there was any force” or threat of force “in this matter,” or

          (3) that “there was unlawful restraint.” The trial court did find that “the State has proven

          beyond a reasonable doubt that there was contact between the defendant’s penis and [the

          victim’s] vagina,” and “that the defendant knew that the victim *** was under 13 years of

          age.” As a result, the court found “there will be a finding of guilty with regards to ***

          contact between the penis and the vagina of [the victim] with her being under 13 years of

          age”

¶8               Defendant filed a posttrial motion for a new trial that raised claims concerning the

          sufficiency of the evidence and the admissibility of certain pieces of evidence. However, the

          posttrial motion did not assert any of the issues raised on appeal.

¶ 9	             At the sentencing on April 9, 2015, the trial court denied defendant’s posttrial motion

          and then heard factors in aggravation and mitigation. In mitigation, defense counsel

          observed, among other things, that defendant was then presently 20 years old and the father


                                                        3

       No. 1-15-1307


          of a 5-year-old and a 4-year-old. The factors in mitigation included the following statement

          by defendant. On appeal, defendant argues that this statement shows remorse, so we provide

          it here in full:

                       “DEFENDANT: I’m here today because, you know I made some wrong actions

                  down the line and I do take full responsibility of everything that has happened. I just

                  ask that you have lenience because I do have two children.

                       I made a mistake that should never have been made. I am sorry for what I did.

                  Sorry for what other people have been through. That’s it.”

¶ 10              After listening to defendant’s statement, the trial court sentenced him to 10 years with

          IDOC. Since defendant claims on appeal that the trial court abused its discretion by

          sentencing him to 10 years instead of the six-year minimum, we provide here the trial court’s

          full statement explaining its reasons for selecting a 10-year sentence:

                       “THE COURT: All right. Thank you, sir.

                       Well, this Court having entered a judgment on the finding of guilt with regards to

                  Count 1, predatory criminal sexual assault of a child, that being a Class X felony

                  which carries a mandatory penitentiary sentence of between 6 to 60 years of

                  incarceration in the Illinois Department of Corrections, I have considered the facts of

                  this case, all of the matters in aggravation and mitigation.

                       The Court has also thoroughly read the Pre-Sentence Investigation Report noting

                  that the defendant’s first contact with the law was at 13 years of age for a felony

                  offense of burglary in juvenile court. That was dismissed, but that’s the defendant’s

                  first contact with the law.




                                                        4

No. 1-15-1307


                Second contact was a residential burglary where [the trial court] found the

           defendant guilty—there was a finding of delinquency for a residential burglary, which

           is a Class 1 felony. He received five years juvenile probation, 150 hours of

           community service. He received some TASC as well.

                And a violation of probation was filed in June of 2008 and a sex evaluation was

           ordered. And that is State’s Exhibit No. 1, which was prepared for [the trial court]

           apparently July 28th of 2008.

                The defendant apparently did not comply further with probation and his juvenile

           court judge sent him to the Illinois Department of Corrections as a juvenile. He was

           sentenced to IYC, which is the Juvenile Illinois Department of Corrections. 2 That was

           in October of 2009.

                The State comments about numerous or lengthy criminal histories. These cases

           have all been dismissed, so the only one the Court is acknowledging basically is the

           residential burglary where the defendant was found delinquent and sent to the Illinois

           Youth Department of Corrections.

                This case in which this Court found the defendant guilty of predatory criminal

           sexual assault happened in 2011. He was sent to IYC October 15th of ‘09. So a little

           less than two years after he was sentenced as a juvenile to the Department of

           Corrections, he commits this Class X felony upon a very unsuspecting 12 year old

           girl who he knew from the neighborhood, he knew her sister, and he committed an act

           of sexual contact with her.


       2
          The presentence investigation report states that, when defendant was “16, he was sent to the
Illinois Youth Center in St. Charles.” However, the report does not indicate the length of time he spent
there.
                                                   5

       No. 1-15-1307


                       The Court has read the PreSentence Investigation Report. The defendant does not

                  have any adult criminal history. He has completed only two years of high school. The

                  defendant has no job history. He has two children.

                       The Court finds based upon the aggravation, the mitigation that this Court has

                  heard, the findings that the Court made, the Court finds that the following sentence is

                  appropriate in this matter. This is a Class X felony as indicated where a sentencing

                  range is between 6 to 60 years.

                       The Court finds that the sentence that is appropriate for this matter is a period of

                  incarceration of 10 years in the Illinois Department of Corrections.

                       Based upon this sentencing range, based upon this Class X felony and the facts of

                  this case, the Court does not find that 6 years is an appropriate sentence in this matter.

                  The Court does not find that the maximum sentence is appropriate either. Ten years,

                  which must be served at 85 percent, is an appropriate sentence for this offense of

                  predatory criminal sexual assault.”

          We observe that 10 years, if served at 85%, is 8½ years. The trial court then found that

          “[c]redit for 1,316 days will be given to the defendant.” This credit, if served at 85%, is over

          four years. The sentencing on April 9, 2015, was almost three years ago. 3

¶ 11              Defendant then filed a motion to reconsider his sentence that claimed, among other

          things, that his sentence was “excessive in view of the Defendant’s background and the

          nature of his participation in the offense.” Before the trial court, defense counsel explained

          that she was challenging only the portion of the sentence that exceeded the minimum of six


              3
                An inmate search on IDOC’s website showed that defendant was still incarcerated with IDOC as
       of February 14, 2018. See Offender Search, Illinois Department of Corrections,
       https://www2.illinois.gov/idoc/offender/pages/inmatesearch.aspx (last visited Feb. 14, 2018).
                                                        6

       No. 1-15-1307


          years. Thus, defendant did not raise before the trial court an issue that he raises on appeal,

          namely, that his conviction should be reduced to a Class A misdemeanor and that he should

          be sentenced to less than a year.

¶ 12             With respect to the motion to reconsider sentence, the following colloquy occurred:

                       “THE COURT: Do you have a motion to file, counsel?

                       DEFENSE COUNSEL: Yes, Your Honor. To avoid—

                       THE COURT: A motion to reconsider?

                       DEFENSE COUNSEL: Yes. To avoid returning in 30 days, I’m asking the Court

                 to reconsider the sentence. The same arguments that I presented in my mitigation

                 regarding the excessive nature of anything greater than 6 years.

                       THE COURT: State, your response?

                       ASSISTANT STATE’S ATTORNEY [(ASA)]: Your Honor, the sentence is

                 appropriate given the facts.

                       THE COURT: I’m sorry.

                       ASA: The sentence is appropriate given the facts.

                       THE COURT: All right. The defendant’s motion to reconsider sentence is denied.

                 The sentencing range is 6 to 60 years. The Court does not find that the 10-year

                 sentence is excessive, therefore, counsel your motion is going to be denied.

                       [Defendant], any questions about your sentence, sir?

                       DEFENDANT: No.”

          Defendant then filed a timely notice of appeal, and this appeal followed.




                                                       7

       No. 1-15-1307


¶ 13                                               ANALYSIS

¶ 14                On appeal, defendant claims (1) that his trial counsel was ineffective for failing to

          move to dismiss the charges against him after the State allegedly failed to bring him to trial

          within the period required by the Speedy Trial Act (725 ILCS 5/103-5(a) (West 2012)); (2)

          that, as applied to defendant, the statute governing predatory criminal sexual assault is harsh

          and violates the cruel and unusual punishment clause of the eighth amendment, as well as the

          proportionate penalties clause; and (3) that the trial court abused its discretion by sentencing

          defendant to 10 years, in light of the fact that he was 17 years old at the time of the offense,

          had only one prior juvenile adjudication for a nonviolent offense, and expressed remorse at

          sentencing.

¶ 15                For the following reasons, we affirm his conviction and sentence.

¶ 16                                           I. Speedy Trial Act

¶ 17                Defendant’s first claim is that his trial counsel was ineffective for failing to move to

          dismiss the charges against him after the State allegedly failed to bring him to trial within the

          120-day period required by the Speedy Trial Act (725 ILCS 5/103-5(a) (West 2012)). 4

¶ 18                To determine whether a defendant was denied the effective assistance of counsel, we

          apply the well-known test set forth in Strickland v. Washington, 466 U.S. 668 (1984). People

          v. Albanese, 104 Ill. 2d 504, 526 (1984) (adopting the Strickland test). Under Strickland, a

          defendant must show both that (1) his counsel’s performance was deficient and (2) his

          counsel’s deficient performance prejudiced him. People v. Cordell, 223 Ill. 2d 380, 385

          (2006).


              4
               A defendant has both a constitutional and a statutory right to a speedy trial; they are not
       coextensive. People v. Staake, 2017 IL 121755, ¶ 32; People v. Cordell, 223 Ill. 2d 380, 385-86 (2006).
       However, in the case at bar, defendant argues only a statutory violation.
                                                         8

       No. 1-15-1307


¶ 19              However, “[t]he failure of counsel to argue a speedy-trial violation cannot satisfy

          either prong of Strickland where there is no lawful basis for arguing a speedy-trial violation.”

          Cordell, 223 Ill. 2d at 385; see also People v. Staake, 2017 IL 121755, ¶ 47 (“Counsel’s

          failure to assert a speedy-trial violation cannot establish either prong *** if no speedy-trial

          violation occurred.”); People v. Phipps, 238 Ill. 2d 54, 65 (2010) (“Counsel’s failure to assert

          a speedy-trial violation cannot establish either prong *** if there is no lawful basis for raising

          a speedy-trial objection.”).

¶ 20              Thus, we must determine, first, “whether defendant’s speedy-trial rights were violated

          before we can determine whether counsel was ineffective.” (Emphasis added.) Cordell, 223

          Ill. 2d at 385; see also Phipps, 238 Ill. 2d at 65 (“we must first determine whether

          defendant’s right to a speedy trial was violated”).

¶ 21              In the case at bar, since defendant raises the alleged speedy-trial violation for the first

          time on appeal, there are no factual findings made by the trial court for this court to review.

          In addition, the question of what the Speedy Trial Act requires is a legal question, which this

          court reviews de novo. People v. Van Schoyck, 232 Ill. 2d 330, 335 (2009) (whether the

          defendant’s statutory speedy-trial rights “were contravened is a pure question of law, which

          this court reviews de novo”); Cordell, 223 Ill. 2d at 389 (“The construction of a statute is a

          question of law reviewed de novo.”). De novo consideration means that we perform the same

          analysis that the trial court would perform. People v. Melecio, 2017 IL App (1st) 141434,

          ¶ 42.

¶ 22              The primary goal of a court in construing a statute is to ascertain and give effect to

          the intent of the legislature. East St. Louis Federation of Teachers, Local 1220 v. East St.

          Louis School District No. 189 Financial Oversight Panel, 178 Ill. 2d 399, 411 (1997);


                                                        9

       No. 1-15-1307


          Fumarolo v. Chicago Board of Education, 142 Ill. 2d 54, 96 (1990) (the “fundamental” rule

          is “to ascertain and give effect to the intent of the legislature”). A court will first ascertain the

          intent of the legislators from the plain language of the statute itself. East St. Louis, 178 Ill. 2d

          at 411-12. We also consider “the entire Act, its nature, its object and the consequences” of

          “construing it one way or the other.” Fumarolo, 142 Ill. 2d at 96.

¶ 23              Section 103-5 provides in relevant part:

                  “Every person in custody in this State for an alleged offense shall be tried by the court

                  having jurisdiction within 120 days from the date he [or she] was taken into custody

                  unless delay is occasioned by the defendant ***. Delay shall be considered to be

                  agreed to by the defendant unless he or she objects to the delay by making a written

                  demand for trial or an oral demand for trial on the record.” 725 ILCS 5/103-5(a)

                  (West 2012).

¶ 24              The last line quoted above, requiring a defendant to make a written or oral demand

          for trial, was added in 1999. Cordell, 223 Ill. 2d at 386. Thus, any cases decided before 1999,

          any cases decided based on the 1999 statute, or any cases that relied primarily on pre-1999

          cases are simply not relevant to a present determination about whether a delay was agreed to

          by a defendant. Cordell, 223 Ill. 2d at 392 (finding that a 2000 appellate court opinion was

          not relevant because it “never addressed the amended statute”).

¶ 25              As a result of the 1999 amendment, we must consider any delay to be agreed to by a

          defendant “unless he or she object[ed] to the delay by making a written demand for trial or an

          oral demand for trial on the record.” 725 ILCS 5/103-5(a) (West 2012). Interpreting the 1999

          amendment, our supreme court has held that it requires a defendant to make a demand for

          trial after the delay is proposed. Cordell, 223 Ill. 2d at 391. A prior demand by defendant for


                                                         10 

       No. 1-15-1307


          trial is not enough to qualify as an objection. Cordell, 223 Ill. 2d at 391. Our supreme court

          explained why:

                 “As amended, section 103-5(a) places the onus on a defendant to take affirmative

                 action when he becomes aware that his trial is being delayed. To allow basic requests

                 for trial, made before any delay was even proposed, to qualify as objections to

                 ‘delays’ not yet proposed would provide defendants with another sword to use after

                 the fact to overturn their convictions. This does not comport with the intent of section

                 103-5(a).” Cordell, 223 Ill. 2d at 391-92.

          Thus, to qualify as an objection, there must be, first, a proposed delay and then a written or

          oral demand for trial by the defense.

¶ 26             Defendant concedes that most of the time between his arrest and his trial was

          excluded from the speedy-trial clock. However, he claims that, even with most of the time

          excluded, there were still 152 days that counted and that this 152 days is far more than the

          120 days that the statute permits.

¶ 27             In response, the State argues that there was a 36-day period, counted by defendant,

          that should be excluded because defendant acquiesced. Thus, it is only this 36-day period—

          between August 14, 2013, and September 19, 2013—that is disputed by the parties on appeal.

¶ 28             While the amendment “does not mandate any ‘magic words’ constituting a demand

          for trial,” it does require “some affirmative statement in the record requesting a speedy trial.”

          (Emphasis omitted.) Phipps, 238 Ill. 2d at 66. “[T]he provisions of section 103-5 are to be

          liberally construed in favor of the defendant, and *** the State cannot improperly manipulate

          criminal proceedings or purposefully evade the operation of the section’s provisions.” Van

          Schoyck, 232 Ill. 2d at 335.


                                                       11 

       No. 1-15-1307


¶ 29             The 36-day period under dispute began to run on August 14, 2013. On July 10, 2013,

          the prior court date, a pretrial hearing was continued by agreement to August 14, 2013. The

          hearing concerned a motion filed by the State to allow certain hearsay testimony.

¶ 30             On August 14, 2013, the State informed the court that its witnesses were still

          unavailable, and the court stated that “[t]he record is going to reflect the State’s not ready.”

          The trial court then asked defense counsel what her position was, and defense counsel

          responded, “Well, [the prosecutor] did advise me this morning as to the unavailability of the

          witnesses, so …” The court then stated, “The matter is going to continue, motion State.”

¶ 31             On appeal, defendant argues that the court’s ruling that the State was not ready and

          that the hearing was continued on the State’s motion show that this time was attributable to

          the State, not defendant. However, the transcript shows that the parties continued to discuss

          rescheduling the hearing for over a page and not once during this extended discussion did

          defense counsel assert a demand for trial as the amended statute explicitly requires.

¶ 32              While no “ ‘magic words’ ” are required, “some affirmative statement” is required to

          assert a trial demand under the amended statute, and defense counsel failed to utter any

          words resembling a trial demand before the court ruled or during the subsequent discussion

          about rescheduling. Phipps, 238 Ill. 2d at 66; see also 725 ILCS 5/103-5(a) (West 2012)

          (requiring “a written demand for trial or an oral demand for trial on the record”). Thus, this

          36-day period was excluded from the speedy-trial clock, and no speedy-trial violation

          occurred.

¶ 33             In addition, defense counsel's statements after the trial court's ruling could be

          interpreted as agreeing. While we do not rest our opinion on this point, we cite it only as

          some additional support for our finding:


                                                      12 

No. 1-15-1307


                "THE COURT: The matter is going to continue, motion State.


                ASA: That's fine, Judge.


                THE COURT: It's going to be final for [the hearing]. 


                ASA: All right.


                THE COURT: It will be the fourth hearing date.


                ASA: We were looking at Thursday, September 5th as a possible date.


                DEFENSE COUNSEL: Judge, just for the record with regard to that day, that's


         my trial, that's here, the attempt—

                THE COURT: No, I have three matters set. *** I have attempt murder, home

         invasion, and murder all set[] for that day for hearing.

                DEFENSE COUNSEL: The other day we talked [about] was the 19th.

                THE COURT: I'll be on a jury that week, but just in case?

                DEFENSE COUNSEL: It's a murder.

                THE COURT: Yes.

                DEFENSE COUNSEL: It starts on Monday?

                THE COURT: Yes, [name of another defendant]. Aren't you on that?

                ASA: No.

                DEFENSE COUNSEL: Yeah, the 19th?

                THE COURT: You're backup, so I'll know Monday. I'm due to pick that day.

                ASA: I understand.

                THE COURT: So that's not the best week. That has two private counsels *** and

         I'm definitely due to pick that Monday.


                                                13 

       No. 1-15-1307


                       ASA: I wa[s] aware of that, Judge. I'm just seeking to do it as a backup if for

                   some reason it's not ready.

                       THE COURT: As a backup. Counsel, do you wish that?

                       DEFENSE COUNSEL: Yes.

                       THE COURT: Motion State, Thursday 9/19/2013, 11:00, setting the matter down

                   for hearing on the *** motion marked final. If I'm not on jury trial—by Monday you

                   will know, and you can call off your witnesses. If I'm not on Monday, then it will

                   proceed on Thursday.

                       ASA: All right. Thank you.

                       THE COURT: So you have to be a backup if you wish that day. I do have a

                   murder jury that week.

                       All right. September 19th, [defendant], 11:00 is your next date."

           The reason that we do not rest our opinion on this point is that we do not want to mislead

          either trial courts or counsel on what is required. What is now required is an affirmative

          demand for trial. 725 ILCS 5/103-5(a) (West 2012) (requiring “a written demand for trial or

          an oral demand for trial on the record”). The whole point of the amended statute is to

          remove any need for courts to scour the record to determine whether defense counsel

          implicitly or arguably did or did not agree. Cordell, 223 Ill. 2d at 391-92.          Only an

          affirmative demand for trial, in writing or on the record, will do. 725 ILCS 5/103-5(a) (West

          2012).    However, the above quote does show that defense counsel stated no words

          resembling a trial demand during the ensuing discussion about scheduling and dates.

¶ 34               Without a speedy-trial violation, there can be no ineffective assistance claim on this

          basis. As noted above, “[t]he failure of counsel to argue a speedy-trial violation cannot

                                                       14 

       No. 1-15-1307


          satisfy either prong of Strickland where there is no lawful basis for arguing a speedy-trial

          violation.” Cordell, 223 Ill. 2d at 385. As a result, we do not find this claim persuasive.

¶ 35              Defendant does not claim that his counsel was ineffective for failing to assert a trial

          demand on August 14, 2013, nor could he on the record before us. The speedy-trial clock

          was not about to run out on August 14, 2013, and the record provides no clue as to whether

          counsel had her own strategic reasons for not objecting to the delay. Defendant claims on

          appeal only that his counsel was ineffective for failing to move to dismiss his case once the

          speedy-trial clock had already run. However, as we already explained above, this claim does

          not satisfy the statute.

¶ 36              While this appeal was pending, defendant filed a motion to cite People v. Dalton,

          2017 IL App (3d) 150213, as additional authority, which this court granted. However, Dalton

          presents a different factual situation and a different issue than the case at bar. In Dalton, the

          State charged defendant on December 30, 2003, with aggravated criminal sexual abuse.

          Dalton, 2017 IL App (3d) 150213, ¶ 3. On May 17, 2004, which was more than 120 days

          after the original charges were filed, the State filed an amended information adding a count

          that was based on the same physical act, but that charged the greater offense of criminal

          sexual assault. Dalton, 2017 IL App (3d) 150213, ¶ 4.

¶ 37              In Dalton, the appellate court found that the trial counsel was ineffective for failing to

          move to dismiss the additional charge. The Dalton court explained that, once a defendant is

          charged, he “must be tried within 120 days not only for” the charged offense “but also for

          any other offenses that could be charged based on the same underlying act.” Dalton, 2017 IL

          App (3d) 150213, ¶ 21. “Because both counts were based on the same physical act,” the

          defendant’s right to a speedy trial was violated at the very moment that “the State filed the


                                                       15 

       No. 1-15-1307


          additional charge, more than 120 days after filing the original charges.” Dalton, 2017 IL App

          (3d) 150213, ¶ 23. The Dalton court found that there was “no strategic reason for trial

          counsel to fail to move to dismiss a charge” that was already in violation of the “defendant’s

          right to a speedy trial.” Dalton, 2017 IL App (3d) 150213, ¶ 28.

¶ 38             In the case at bar, the speedy-trial clock had not expired on August 14, 2013, when

          the disputed 36-day period began or at any other time prior to trial. Thus, Dalton does not

          apply here.

¶ 39             For all the foregoing reasons, we do not find defendant’s speedy-trial claim

          persuasive.

¶ 40                     II. Eighth Amendment and Proportionate Penalties Clause

¶ 41             Defendant claims that (1) the registration and notification laws applicable to sex

          offenders and (2) the statutory scheme that resulted in his 10-year sentence violate the federal

          constitution’s prohibition against cruel and unusual punishment (U.S. Const., amend. VIII),

          as well as the Illinois Constitution’s proportionate penalties clause (Ill. Const. 1970, art. I,

          § 11). Defendant does not claim that these laws are facially invalid but only that they are

          invalid as applied to him.

¶ 42             Defendant asks this court to reduce his offense from predatory criminal sexual assault

          of a child (720 ILCS 5/11-1.40(a) (West 2010)) to the Class A misdemeanor of criminal

          sexual abuse (720 ILCS 5/11-1.50(b), (d) (West 2010)). Predatory criminal sexual assault of

          a child has a sentencing range of 6 to 60 years (720 ILCS 5/11-1.40(b)(1) (West 2010)),

          while the misdemeanor offense carries only a sentence of less than one year (720 ILCS 5/11­




                                                      16 

       No. 1-15-1307


           1.50(d) (West 2010)). Defendant argues that, since he has already served more than the

           maximum possible sentence for a Class A misdemeanor, no resentencing is necessary. 5

¶ 43               For the following reasons, we do not find defendant’s claim persuasive.

¶ 44                                         A. As-Applied Challenge

¶ 45               Defendant raises only an as-applied challenge. “An as-applied challenge requires a

           showing that the statute violates the constitution as it applies to the facts and circumstances

           of the challenging party.” People v. Thompson, 2015 IL 118151, ¶ 36. “In contrast, a facial

           challenge requires a showing that the statute is unconstitutional under any set of facts, i.e.,

           the specific facts related to the challenging party are irrelevant.” Thompson, 2015 IL 118151,

           ¶ 36. “By definition, an as-applied constitutional challenge is dependent on the particular

           circumstances and facts of the individual defendant or petitioner. Therefore, it is paramount

           that the record be sufficiently developed in terms of those facts and circumstances for

           purposes of appellate review.” Thompson, 2015 IL 118151, ¶ 37. Usually, “the trial court is

           the most appropriate tribunal for the type of factual development necessary” for an as-applied

           challenge. Thompson, 2015 IL 118151, ¶ 38.

¶ 46               Although defendant raises this as-applied challenge for the first time on appeal, he

           argues that he may raise an as-applied challenge to a statute at any time. In support, he cites

           the Illinois Supreme Court’s decision in People v. McCarty, 223 Ill. 2d 109, 123 (2006).

           However, the Illinois Supreme Court in Thompson distinguished this same case when a

           defendant tried making the same argument based on it. Thompson, 2015 IL 118151, ¶ 40. In




               5
                 Defendant also asks this court to reduce his conviction pursuant to this court’s authority under
       Illinois Supreme Court Rule 615(b)(3), which permits a reviewing court to “reduce the degree of the
       offense of which the appellant was convicted.” We discuss this claim in the next section.
                                                          17 

       No. 1-15-1307


          Thompson, our supreme court observed that the McCarty decision did not “even involve[ ] an

          as-applied constitutional challenge.” Thompson, 2015 IL 118151, ¶ 40.

¶ 47             However, the State does not claim on appeal that defendant forfeited his claim by

          failing to raise it in the court below. The State may forfeit a claim of forfeiture by failing to

          raise it. E.g., People v. Bridgeforth, 2017 IL App (1st) 143637, ¶ 46 (“The rules of waiver

          also apply to the State, and where, as here, the State fails to argue that defendant has forfeited

          the issue, it has waived the forfeiture.”). Thus, we will consider defendant’s claim.

¶ 48             Since the trial court never addressed this claim, there is no ruling by the trial court for

          us to review, and our review is by its very nature de novo. De novo review means that we

          will perform the same analysis that a trial court would perform. Xcel Supply LLC v.

          Horowitz, 2018 IL App (1st) 162986, ¶ 38. “A statute is presumed constitutional, and the

          party challenging the statute bears the burden of demonstrating its invalidity.” People v.

          Malchow, 193 Ill. 2d 413, 418 (2000). A court has “a duty to construe a statute in a manner

          that upholds its validity and constitutionality if it can be reasonably done.” Malchow, 193 Ill.

          2d at 418.

¶ 49                                B. Registration and Notification Laws

¶ 50             Defendant claims first that the registration and notification laws applicable to sex

          offenders violate both the federal constitution’s prohibition against cruel and unusual

          punishment (U.S. Const., amend. VIII), and the Illinois Constitution’s proportionate penalties

          clause (Ill. Const. 1970, art. I, § 11), as applied to him. However, as the State argues, these

          laws do not constitute punishment for constitutional purposes. “Only governmental action

          that inflicts ‘punishment’ may be restricted by the eighth amendment and the proportionate

          penalties clause.” People v. Avila-Briones, 2015 IL App (1st) 132221, ¶ 46; People v.


                                                       18 

       No. 1-15-1307


          Gipson, 2015 IL App (1st) 122451, ¶ 70 (“the eighth amendment” and “the proportionate

          penalties clause” do “not apply unless a penalty has been imposed”).

¶ 51             Defendant challenges, as applied to him, the Illinois Sex Offender Registration Act

          (Registration Act) (730 ILCS 150/1 et seq. (West 2010), which requires him to register as a

          sex offender with local law enforcement officials, and the Illinios Sex Offender Community

          Notification Law (Notification Law) (730 ILCS 152/101 et seq. (West 2010)), which requires

          state police to maintain a sex offender database for the purpose of identifying sex offenders

          and making information about them available to persons specified in the statute and to the

          public. See generally People v. Cornelius, 213 Ill. 2d 178, 181-83 (2004) (describing the two

          statutes); Malchow, 193 Ill. 2d at 416-18 (describing the two statutes).

¶ 52             However, our supreme court has found that neither of these statutes are punitive in

          nature. With respect to the Registration Act, our supreme court has stated “it is worth

          repeating that sex offender registration is not punishment.” People v. Cardona, 2013 IL

          114076, ¶ 24; People ex rel. Birkett v. Konetski, 233 Ill. 2d 185, 203 (2009) (“This court has

          repeatedly held, though, that the [Registration] Act’s requirements do not constitute

          punishment.”); Malchow, 193 Ill. 2d at 419 (“requiring sex offenders to register is not

          punishment”). “Rather, it is a regulatory scheme designed to foster public safety.” Cardona,

          2013 IL 114076, ¶ 24; Birkett, 233 Ill. 2d at 203 (“Rather, the [Registration] Act is a

          regulatory statute intended to foster public safety.”). “The category ‘sex offender’ is entirely

          a creature of statute, and there are several ways a person can acquire that label, only one of

          which is criminal conviction of a triggering offense.” Cardona, 2013 IL 114076, ¶ 25.

          Similarly, with respect to the Notification Law, our supreme court has found that it did not

          constitute punishment. Malchow, 193 Ill. 2d at 424 (“the Notification Law does not constitute


                                                      19 

       No. 1-15-1307


          punishment”); see also Cornelius, 213 Ill. 2d at 205 (“the primary purpose of the Registration

          Act and Notification Law is to assist law enforcement and to protect the public”).

¶ 53             For example, in Malchow, the defendant contended “that the Registration Act and the

          Notification Law disadvantage him because they increase the punishment for previously

          committed offenses.” Malchow, 193 Ill. 2d at 419. Our supreme court observed that

          “[r]esolution of this contention turns on the question of whether the provisions of the

          Registration Act and the Notification Law constitute punishment.” Malchow, 193 Ill. 2d at

          419. The supreme court observed that neither the Registration Act nor the Notification Law

          constituted punishment for purposes of the ex post facto clause. Malchow, 193 Ill. 2d at 419,

          424 (“the requirements of the Notification Law are nonpunitive”); see also Cornelius, 213 Ill.

          2d at 209 (the Notification Law did not violate “the ex post facto provisions of the United

          States or Illinois constitutions”). The court went on to conclude that the Registration Act and

          the Notification Law also did not violate the eighth amendment’s prohibition against cruel

          and unusual punishment because they simply were not punishment. Malchow, 193 Ill. 2d at

          424.

¶ 54             Thus, our supreme court has repeatedly rejected the type of claim that defendant

          makes here, and so must we. In re A.C., 2016 IL App (1st) 153047, ¶¶ 77, 79 (since our

          supreme court found “no punitive intent” behind the Registration Act and the Notification

          Law, we must “also reject [the minor] respondent’s contentions that he was subjected to cruel

          and unusual and grossly disproportionate punishment”).

¶ 55             We observe that the Third District reached a different finding than we do today. In

          People v. Tetter, 2018 IL App (3d) 150243, ¶ 3, in a 2-to-1 decision, the Third District found

          that the Registration Act and Notification Law constituted punishment and that the


                                                      20 

       No. 1-15-1307


          punishment was grossly disproportionate as applied to the defendant in that case. However,

          the State filed a petition for rehearing in Tetter on February 21, 2018, and that petition is still

          pending. As a result, the Third District's decision is not yet final.

¶ 56             The Tetter opinion was based, in part, on an earlier opinion by a different panel of the

          Third District which held that the statute banning sex offenders from public parks (720 ILCS

          5/11-9.4-1 (West 2012) was facially unconstitutional. People v. Pepitone, 2017 IL App (3d)

          140627, ¶¶ 1, 3. Our supreme court granted a petition for leave to appeal in Pepitone almost

          a year ago, so guidance from our highest court should be forthcoming.

¶ 57             Although the Third District opinion in Tetter is not yet final and we hesitate to

          discuss it for that reason, we address it here for completeness' sake only.

¶ 58             In Tetter, the Third District observed that both the Illinois Supreme Court and the

          United States Supreme Court have found that sex offender registration and notification laws

          do not constitute punishment. Tetter, 2018 IL App (3d) 150243, ¶¶ 43-44. However, the

          Third District observed that our legislature subsequently passed numerous amendments

          imposing additional restrictions upon sex offenders, including restrictions on where a sex

          offender may be present, live, work or move about his community. Tetter, 2018 IL App (3d)

          150243, ¶ 45. Thus, the Third District found that it was faced with a "very different and

          more restrictive" set of statutes than those considered by either our supreme court or the

          United States Supreme Court previously. Tetter, 2018 IL App (3d) 150243, ¶ 45.

¶ 59             The Third District concluded that, since these statutes now "stripped" offenders of

          "freedom of movement," they were now more "akin to probation or supervised release,"

          which is considered punishment. Tetter, 2018 IL App (3d) 150243, ¶ 48. "Specifically, 'safe

          zones' surrounding schools, school bus stops, and public parks, significantly restrict


                                                        21 

       No. 1-15-1307


          defendant's lawful movement within the community. These zones restrict where he may live,

          drive, work, or attend any social function for life. Although not to the same degree as prison,

          the sex offender statutes' restrictions affirmatively disable and restrain offenders such as

          defendant." Tetter, 2018 IL App (3d) 150243, ¶ 52. The Third District thus concluded that

          our sex offender statutes now "satisfy the traditional definition of punishment." Tetter, 2018

          IL App (3d) 150243, ¶ 56. "The traditional aims of punishment are incapacitation, retribution

          and deterrence." Tetter, 2018 IL App (3d) 150243, ¶ 58. The Third District found that the

          new amendments satisfy these traditional aims, since the legislature implemented them in

          order to incapacitate convicted sex offenders, as well as to deter future crimes. Tetter, 2018

          IL App (3d) 150243, ¶¶ 58-59.        In conclusion, the Third District found that, given this

          defendant's "virtually zero risk of recidivism," "his lifetime subjection to the sex offender

          statutes is grossly disproportionate." Tetter, 2018 IL App (3d) 150243, ¶ 80.           It then

          "vacate[d] defendant's subjection to the sex offender statutes' registration requirements and

          restrictions." Tetter, 2018 IL App (3d) 150243, ¶ 80.

¶ 60             As far as this court is aware, the Tetter defendant is the only convicted sex offender in

          the state of Illinois who has been freed from any and all restrictions under either the

          Registration Act or Notification Law by an appellate court. Even if the Third District was

          convinced that our legislature's recent amendments were unconstitutional, the Third District

          did not explain why it chose not to apply the portions of the statutes that our supreme court

          has already found to be constitutional. If the Third District was convinced that some of the

          recent amendments were unconstitutional as applied to certain defendants, that finding would

          leave trial courts with a task, akin to picking through land mines, to decide which restrictions

          were unconstitutional as applied to which defendants.          For example, is a restriction


                                                      22 

       No. 1-15-1307


          concerning proximity to a school or park unconstitutional as applied to a defendant who lives

          in a rural area, miles away from any school or park? Does the Tetter opinion require an

          appellate court to make its own recidivism risk assessment of each individual defendant, as

          the Third District did in the case before it?

¶ 61             Whether we agree or disagree with the reasoning in Tetter, we must follow our

          supreme court's precedent until and unless our supreme court dictates otherwise. Thus, we

          affirm for the reasons already stated and await further direction from our highest court.

¶ 62                                       C. Not Cruel and Unusual

¶ 63             Next, defendant claims that the statutory scheme that resulted in his 10-year sentence

          violates the federal constitution’s prohibition against cruel and unusual punishment (U.S.

          Const., amend. VIII) and the Illinois Constitution’s proportionate penalties clause (Ill. Const.

          1970, art. I, § 11) as applied to him.

¶ 64             Specifically, defendant argues that if this offense had occurred two months earlier,

          when defendant was 16 years old, or two months later, when the victim turned 13, it would

          have been charged as criminal sexual abuse, a Class A misdemeanor with a sentence of less

          than a year rather than the Class X offense of predatory criminal sexual assault, which

          resulted in his 10-year sentence.

¶ 65             In support of his claim that his 10-year sentence violates the cruel and unusual

          punishment clause and the proportionate penalties clause, defendant cites the Illinois

          Supreme Court case of People v. Miller, 202 Ill. 2d 328, 336-41 (2002) and the appellate

          court case of Gipson, 2015 IL App (1st) 122451, ¶¶ 69-78. For the following reasons, we

          find these cases distinguishable.




                                                          23 

       No. 1-15-1307


¶ 66              In Miller, a 15-year-old was charged with two counts of murder based solely upon

          accountability and transferred to the criminal division to be tried as an adult. Miller, 202 Ill.

          2d at 330. Following a jury trial, defendant was convicted. Miller, 202 Ill. 2d at 330. At

          sentencing, the trial court refused to impose the statutorily mandated sentence of natural life

          in prison on the ground that application of the mandatory sentence to this minor defendant

          would offend the proportionate penalties clause of the Illinois Constitution (Ill. Const. 1970,

          art. I, § 11) and the eighth amendment of the United States Constitution (U.S. Const., amend.

          VIII). Miller, 202 Ill. 2d at 330, 337. On appeal, our supreme court affirmed the trial court,

          finding the statute unconstitutional as applied to this particular defendant. Miller, 202 Ill. 2d

          at 341. Our supreme court observed that, although this 15-year-old acted only as a lookout

          and never handled a gun, he was being sentenced as though he was the adult shooter and,

          thus, sentenced to life with no possibility of parole. Miller, 202 Ill. 2d at 340-41. The court

          found that “this case presents the least culpable offender imaginable, a 15-year-old who had

          ‘about a minute from the time this plan began until the act was completed by other

          persons.’ ” Miller, 202 Ill. 2d at 341.

¶ 67              In Gipson, the defendant, like the defendant in Miller, was tried and sentenced as an

          adult for offenses he committed when he was 15 years old. Gipson, 2015 IL App (1st)

          122451, ¶¶ 1, 4. After a bench trial, the Gipson defendant was found guilty of multiple

          firearm offenses including attempted first degree murder and sentenced to 52 years in prison,

          which because of multiple mandatory firearm enhancements, was the minimum available

          sentence. Gipson, 2015 IL App (1st) 122451, ¶¶ 1, 76. On appeal, this court found that

          defendant’s sentence violated the proportionate penalties clause because it “shocks the moral

          sense of the community.” Gipson, 2015 IL App (1st) 122451, ¶ 73. In reaching this


                                                       24 

       No. 1-15-1307


          conclusion, we stated that “we cannot ignore evidence regarding defendant’s mental state.”

          Gipson, 2015 IL App (1st) 122451, ¶ 74. We found “it meaningful that defendant had been

          declared unfit to stand trial before this offense occurred.” Gipson, 2015 IL App (1st) 122451,

          ¶ 74. We concluded that “our system failed defendant” and that “defendant’s mental health

          issues were not appropriately addressed.” Gipson, 2015 IL App (1st) 122451, ¶ 74. Although

          “the trial court considered defendant’s youth and mental disorders,” the “sentencing scheme

          *** did not permit the court to give those factors appropriate weight.” Gipson, 2015 IL App

          (1st) 122451, ¶ 75. We found that “the trial court’s discretion was frustrated” by the

          mandatory firearm enhancements. Gipson, 2015 IL App (1st) 122451, ¶ 76. These

          enhancements resulted in a minimum of 52 years for a 15-year-old whose “mental health was

          questionable at best.” Gipson, 2015 IL App (1st) 122451, ¶¶ 74-75. We remanded for

          resentencing, directing the trial court “to impose, on both attempted murder counts, any

          appropriate Class X sentence ***, without regard to the mandatory enhancement.” Gipson,

          2015 IL App (1st) 122451, ¶ 78.

¶ 68             Both Miller and Gipson are distinguishable from the case at bar. First, both cases

          involved 15-year-olds, whereas defendant was 17 years old at the time of the offense.

          Second, both cases involved natural life or approaching natural life sentences, whereas the

          sentence in the case at bar was 10 years served at 85%. Third, both Miller and Gipson

          involved either mandatory life sentences or mandatory multiple firearm enhancements, which

          frustrated the judiciary’s ability to exercise discretion, whereas in this case the trial court had

          the ability to and did, in fact, exercise discretion to select a sentence at the low end of a

          sentencing range. Fourth, unlike Gipson, there was no evidence in this case that defendant

          suffered from a mental health disability. Fifth, in Gipson, we determined that a Class X


                                                        25 

       No. 1-15-1307


          sentence was appropriate, even though the Gipson defendant’s mental health was

          questionable at the time of the offense. Similarly, in the case at bar, defendant was sentenced

          to a Class X sentence, and received the very low end of the applicable range.

¶ 69             As a result, we are not persuaded that defendant’s 10-year sentence for the predatory

          criminal sexual assault of a 12-year-old is cruel, unusual, or disproportionate.

¶ 70                                       III. Abuse of Discretion

¶ 71             Lastly, defendant claims that the trial court abused its discretion by sentencing him to

          10 years instead of to the 6-year minimum, primarily because he was only two months past

          his seventeenth birthday and the victim was only two months short of her thirteenth birthday.

¶ 72             “A reviewing court gives substantial deference to the trial court’s sentencing decision

          because the trial judge, having observed the defendant and the proceedings, is in a much

          better position to consider factors such as the defendant’s credibility, demeanor, moral

          character, mentality, environment, habits, and age.” People v. Snyder, 2011 IL 111382, ¶ 36;

          People v. Alexander, 239 Ill. 2d 205, 212-13 (2010). Thus, a sentence within the appropriate

          sentencing range is usually accorded great deference. People v. Anaya, 2017 IL App (1st)

          150074, ¶ 102. Although Illinois Supreme Court Rule 615(b) grants a reviewing court the

          power to reduce a sentence or the degree of an offense, our supreme court has cautioned that

          this power should be used cautiously and sparingly. Alexander, 239 Ill. 2d at 212. As a result,

          an appellate court “may not alter a defendant’s sentence absent an abuse of discretion.”

          Alexander, 239 Ill. 2d at 212; see also Snyder, 2011 IL 111382, ¶ 36 (“a reviewing court may

          not modify a defendant’s sentence absent an abuse of discretion”). Our supreme court has

          found that, with respect to a sentence, an abuse of discretion occurs when the sentence is

          greatly at variance with the spirit or purpose of the law or manifestly disproportionate to the


                                                       26 

       No. 1-15-1307


          nature of the offense. Snyder, 2011 IL 111382, ¶ 36; Alexander, 239 Ill. 2d at 212. A

          reviewing court must not substitute its judgment for that of the trial court merely because it

          would have weighed various sentencing factors differently. Alexander, 239 Ill. 2d at 213.

¶ 73             When the legislature draws lines with respect to age, there will always be people who

          are close to the line. Defendant asks us to consider a two-month difference, which is not two

          days or even two weeks. Since there will always be a defendant close to the legislative line,

          the statute at issue provided the judiciary with the ability to exercise discretion in fashioning

          an appropriate sentence within a particular range. 720 ILCS 5/11-1.40(b)(1) (West 2010).

          The offense provided for “a term of imprisonment of not less than 6 years and not more than

          60 years” (720 ILCS 5/11-1.40(b)(1) (West 2010)), thereby providing the court with a 54­

          year range within which to sentence. In the case at bar, the trial court sentenced defendant to

          10 years, which was at the very low end of this range. With respect to defendant and victim’s

          relative maturities, the trial court found that defendant “commit[ted] this Class X felony upon

          a very unsuspecting 12 year old girl.” By contrast, defendant had already fathered two

          children by the time of the offense.

¶ 74             The arguments that defendant makes on appeal about having an immature 17-year-old

          brain would apply equally to any 17-year-old, and the statute at issue specifically applies to

          17-year-olds. The statue states, in relevant part, that “[a] person commits predatory criminal

          sexual assault of a child if that person *** is 17 years of age or older.” 720 ILCS 5/11­

          1.40(a) (West 2010). Thus, the legislature made a policy decision to apply this statute to 17­

          year-olds, and defendant does not argue that this decision is facially invalid.

¶ 75             After defendant’s sentencing in 2015, our state legislature passed a law requiring a

          sentencing court to consider additional factors in mitigation “when a person commits an


                                                       27 

        No. 1-15-1307


           offense and the person is under 18 years of age at the time of the commission of the offense.”

           730 ILCS 5/5-4.5-105(a) (West 2016). Although this statute did not apply on April 9, 2015,

           when defendant was sentenced, it still sheds light on appropriate factors to consider when

           fashioning a sentence for a young offender. These factors are:

                        “(1) the person’s age, impetuosity, and level of maturity at the time of the offense,

                  including the ability to consider risks and consequences of behavior, and the presence

                  of cognitive or developmental disability, or both, if any;

                        (2) whether the person was subjected to outside pressure, including peer pressure,

                  familial pressure, or negative influences;

                        (3) the person’s family, home environment, educational and social background,

                  including any history of parental neglect, physical abuse, or other childhood trauma;

                        (4) the person’s potential for rehabilitation or evidence of rehabilitation, or both;

                        (5) the circumstances of the offense;

                        (6) the person’s degree of participation and specific role in the offense, including

                  the level of planning by the defendant before the offense;

                        (7) whether the person was able to meaningfully participate in his or her defense;

                        (8) the person’s prior juvenile or criminal history; and

                        (9) any other information the court finds relevant and reliable, including an

                  expression of remorse, if appropriate.” 730 ILCS 5/5-4.5-105(a) (West 2016).

¶ 76	             With respect to the above factors, we already discussed defendant’s age. Second,

           there was no evidence in the record that defendant was subjected to outside pressure in

           committing this offense. Third, the presentence report states that defendant stated that he had

           some conflict with his mother as an adolescent but that he was never abused or neglected.

                                                          28 

       No. 1-15-1307


          Fourth, the trial court implicitly discussed defendant’s potential for rehabilitation while

          discussing his prior juvenile history. The trial court noted during sentencing that “there was a

          finding of delinquency for a residential burglary, which is a Class 1 felony.” Then in June

          2008, there was a violation of probation filed. The trial court observed that “[t]he defendant

          apparently did not comply further with probation and his juvenile court judge sent him” to

          IDOC as a juvenile in October 2009. The trial court commented, “So a little less than two

          years after he was sentenced as a juvenile to the Department of Corrections, he commits this

          Class X felony.” As far as the circumstances of the offense, the trial court observed that

          defendant preyed “upon a very unsuspecting 12 year old girl who he knew from the

          neighborhood.” As for defendant’s degree of participation in the offense, he was not a

          lookout or ancillary participant, but the one and only participant in the offense. As for his

          participation in his defense, there was no suggestion that he was unable to meaningfully

          participate in his own defense. The last or ninth factor includes any “expression of remorse.”

          During his statement to the trial court, defendant stated generally that he had “made some

          wrong actions” and “made a mistake,” and was “[s]orry for what other people have been

          through.” However, he still did not acknowledge specifically what he had done or even

          acknowledge the victim, referring only to “other people.”

¶ 77              Thus, even when we consider these additional factors that were not statutorily

          mandated at the time of defendant’s sentencing, we cannot find an abuse of discretion by the

          trial court.

¶ 78                                           CONCLUSION

¶ 79              On appeal defendant claimed (1) that his trial counsel was ineffective for failing to

          move to dismiss the charges against him after the State allegedly failed to bring him to trial


                                                      29 

       No. 1-15-1307


          within the period required by the Speedy Trial Act (725 ILCS 5/103-5(a) (West 2012)); (2)

          that, as applied to defendant, the statutes governing predatory criminal sexual assault,

          registration, and notification were harsh and violated the cruel and unusual punishment

          clause of the eighth amendment, as well as the proportionate penalties clause; and (3) that the

          trial court abused its discretion by sentencing defendant to 10 years.

¶ 80             For the foregoing reasons, we find (1) that trial counsel was not ineffective for not

          moving to dismiss on speedy-trial grounds when there was no speedy-trial violation, (2) that

          the statute governing predatory criminal sexual assault was not unconstitutional as applied to

          defendant, and (3) that the trial court did not abuse its discretion by sentencing defendant to

          the low end of the permissible sentencing range.

¶ 81             Thus, we do not find defendant’s claims persuasive and affirm his conviction and

          sentence.

¶ 82             Affirmed.




                                                       30